
	

113 HR 2668 PCS: Fairness for American Families Act
U.S. House of Representatives

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		Calendar No. 145
		113th CONGRESS
		1st Session
		H. R. 2668
		IN THE SENATE OF THE UNITED
		  STATES
		
			July 23, 2013
			Received; read the first time
		
		
			July 24, 2013
			Read the second time and placed on the
			 calendar
		
		AN ACT
		To delay the application of the individual
		  health insurance mandate, to delay the application of the employer health
		  insurance mandate, and for other purposes.
	
	
		1.Table of
			 ContentsThe table of contents
			 for this Act is as follows:
			
				Sec. 1. Table of Contents.
				Title I—Fairness for American Families Act
				Sec. 101. Short title.
				Sec. 102. Delay in application of individual health insurance
				mandate.
				Title II—Authority for Mandate Delay Act
				Sec. 201. Short title.
				Sec. 202. Delay in application of employer health insurance
				mandate.
			
		IFairness for
			 American Families Act
			101.Short
			 titleThis title may be cited
			 as the Fairness for American Families
			 Act.
			102.Delay in
			 application of individual health insurance mandate
				(a)In
			 generalSection 5000A(a)
			 of the Internal Revenue Code of 1986 is amended by striking 2013
			 and inserting 2014.
				(b)Conforming
			 amendments
					(1)Section 5000A(c)(2)(B) of the
			 Internal Revenue Code of 1986 is amended—
						(A)by striking
			 2014 in clause (i) and inserting 2015, and
						(B)by striking 2015 in clauses
			 (ii) and (iii) and inserting 2016.
						(2)Section
			 5000A(c)(3)(B) of such Code is amended—
						(A)by striking
			 2014 and inserting 2015, and
						(B)by striking
			 2015 (prior to amendment by subparagraph (A)) and inserting
			 2016.
						(3)Section
			 5000A(c)(3)(D) of such Code is amended—
						(A)by striking
			 2016 and inserting 2017, and
						(B)by striking
			 2015 and inserting 2016.
						(4)Section
			 5000A(e)(1)(D) of such Code is amended—
						(A)by striking
			 2014 and inserting 2015, and
						(B)by striking
			 2013 and inserting 2014.
						(c)Effective
			 dateThe amendments made by
			 this section shall take effect as if included in section 1501 of the Patient
			 Protection and Affordable Care Act.
				IIAuthority for
			 Mandate Delay Act
			201.Short
			 titleThis title may be cited
			 as the Authority for Mandate Delay
			 Act.
			202.Delay in
			 application of employer health insurance mandate
				(a)In
			 generalSection 1513(d) of
			 the Patient Protection and Affordable Care Act is amended by striking
			 December 31, 2013 and inserting December 31,
			 2014.
				(b)Reporting
			 requirements
					(1)Reporting by
			 employersSection 1514(d) of the Patient Protection and
			 Affordable Care Act is amended by striking December 31, 2013 and
			 inserting December 31, 2014.
					(2)Reporting by
			 insurance providersSection 1502(e) of the Patient Protection and
			 Affordable Care Act is amended by striking 2013 and inserting
			 2014.
					(c)Effective
			 dateThe amendments made by
			 this section shall take effect as if included in the provision of the Patient
			 Protection and Affordable Care Act to which they relate.
				
	
		
			Passed the House of
			 Representatives July 17, 2013.
			Karen L. Haas,
			Clerk
		
	
	
		July 24, 2013
		Read the second time and placed on the
		  calendar
	
